In an action to recover on a promissory note that was commenced pursuant to CPLR 3213 by a motion for summary judgment in lieu of complaint, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Wager, J.), entered September 27, 1994, as is in favor of the plaintiff and against him in the principal sum of $915,830.02.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The parol evidence rule bars the defendant from introducing evidence of an alleged oral modification to the promissory note (see, General Obligations Law § 15-301 [1]). The defendant has failed to establish the applicability of any exception to the rule (see, Rose v Spa Realty Assocs., 42 NY2d 338, 340-341; Pau v Bellavia, 145 AD2d 609; Mel-Stu Constr. Corp. v Melwood Constr. Corp., 131 AD2d 823). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.